Name: Commission Regulation (EEC) No 1002/81 of 10 April 1981 on the arrangements for imports of certain textile products originating in Hungary
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 4. 81 Official Journal of the European Communities No L 100/9 COMMISSION REGULATION (EEC) No 1002/81 of 10 April 1981 on the arrangements for imports of certain textile products originating in Hungary HAS ADOPTED THIS REGULATION : Article 1 Importation into Benelux, Italy and France of the cate ­ gories of products originating in Hungary specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries (!), as last amended by Regula ­ tion (EEC) No 3553/80 (2), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into Benelux and Italy of cotton yarn (category 1 ) and into France of gloves (category 11 ), originating in Hungary, have exceeded the level referred to in paragraph 3 of the said Article ; Whereas, in accordance with paragraph 5 of the said Article 11 , Hungary was notified on 20 September and 30 December 1980 of a request for consultations ; whereas, following those consultations, it is desirable to make the products in question subject to quantita ­ tive limitations for the years 1981 and 1982 ; Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; Whereas the products in question exported from Hungary between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, 1 . Products as referred to in Article 1 , shipped from Hungary to Benelux, Italy and France before the date of entry into force of this Regulation, which have not yet been released for free circulation shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2. Imports of products shipped from Hungary to Benelux, Italy and France after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Hungary on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limits established for 1981 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1981 . For the Commission Wilhelm HAFERKAMP Vice-President ( i) OJ No L 365, 27. 12. 1978, p. 1 . P) OJ No L 381 , 31 . 12. 1980, p . 1 . No L 100/ 10 Official Journal of the European Communities 11 . 4. 81 ANNEX Cate ­ CCTheading No NIMEXE code ( 1981 ) Description Member States Units Quantitative limits from 1 January to 31 December gory 1981 1982 1 55.05 55.05-13 ; 19 ; 21 ; 25 ; 27 ; 29 ; 33 ; 35 ; 37 ; 41 ; 45 ; 46 ; 48 ; 52 ; 58 ; 61 ; 65 ; 67 ; 69 ; 72 ; 78 ; 92 ; 98 Cotton yarn, not put up for retail sale I BNL tonnes 250 (!) 235 251 236 U 60.02 B 60.02-50 ; 60 ; 70 ; 80 Gloves, mittens and mitts , knitted or crocheted* not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, other than those of category 10, of wool, of cotton or of man-made textile fibres F 1 000 pairs 462 490 (!) An exceptional additional quantity of 30 tonnes has been agreed for 1981 .